&


                                                                    "8CT-2^2S15-
  Ms}m^ims^l[l
                                                                          ia,GS8ft*
  6fc: feiAjcAi^j/i Has v. TKe- Stoe o4 TCXOJJ

        WE^^Ht:i?l;..:„


           .i-i.-i.j=-t-(




    JW&—u!^
    Sko.ia._^u_.kcLv.e_...aiiy-Xi.u£
^.04/.-ift_fli™^                             COi^evcafei .oi'ikii..mafe...
                                          jp.6r±v.uy.,^.....



                                       ..6ri_Skckk^...linil.._..^

                                       facLStec^         ,   _L.W




 cc file                     }     [[of n
                    CCA Mo. Pft-0ft£(HS
                            Jtf_TH£.


                        Actk. TEXAS
                      -fe^ctmiA_fcliia£_
                              V.

                    Jlte,_Siate_oiiJi>cai__
      WJffJ^^


                    MWUEJMM&MJmkSS-


JBJfflEJfclOl^^^


  _c£iiiA£Ljtf(y^



                            _L


JgitWtr.s prgv/fO</s AcU&SS—W as Mflwii
                       JflkailJtt(Itb      w

                        1*055 FJY1 3522
         Plafia^ffx C%eM address \s a? M



                            Forf SbctcW.-T/79755

_0_a&dtf^^

                            J8to&c
                            iSS

    WWW^
xmiftj




                                   MiMin
                                   9
                                         &w, pro st

                                 ^j±_5kckiiM-JLk±
                                 iiSOilll
                                 JMi^i^^

                          ^M
                                         _Cect&aie^olLS.oice_




    ifeis<WL,_^
    Shu Awtpnjo 7"fcrqr l&2Qg;q^ mi Sfafe pPajsto^ :
     - v -   i   • - v   i   ^   -   -       -   - .   ^   .                 .   v       /   *   I




\                                                              r^U^a/jAiA^
                                                               V    -
                                                                                                 WCLSB*
                                                                   \l



                                         '
                                                                                     >




      •




                                                                                                              '




>
                                                                                                          \




                                             [lot 31